68 N.Y.2d 802 (1986)
Fresh Pond Road Associates, Appellant,
v.
Estate of James S. Schacht, Deceased, et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 7, 1986.
Decided September 16, 1986.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division's order dismissing the appeal taken from the order denying plaintiff's motion for reargument dismissed upon the ground that it does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal from the balance of the Appellate Division's order denied.